In a proceeding pursuant to article 7 of the Family Court Act, the appeal is from an order of the Family Court, Kings County, entered March 11, 1971, which adjudged appellant to be a person in need of supervision and placed her on probation for a period of one year. Order reversed, on the law and the facts, without costs, and proceeding dismissed on the merits. In our opinion the allegations in the petition were not proven beyond a reasonable doubt. Munder, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.